Case 6:20-cv-01691-GAP-EJK Document 57 Filed 07/27/21 Page 1 of 2 PageID 272




                       UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   AMERICAN CONTRACTORS
   INDEMNITY COMPANY,

                      Plaintiff,

   v.                                               Case No: 6:20-cv-1691-GAP-EJK

   REGIS SOUTHERN, INC., CHRIS M.
   NETRAM, RAMASAR BHAGU and
   RANJIT K. CHETRAM,

                      Defendants.


                                         ORDER

         This cause comes before the Court on Plaintiff’s Motion for Default Final

   Judgment (Doc. 51), filed February 25, 2021.

         On July 12, 2021, the United States Magistrate Judge issued a report (Doc.

   56) recommending that the motion be granted. No objections have been filed.

   Therefore, it is ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED

   as part of this Order.

         2.     The Motion for Default Final Judgment (Doc. 51) is GRANTED.

         3.     The Clerk is directed to enter default final judgment in favor of

   Plaintiff and against Defendants Regis Southern Inc., Chris M. Netram, Ramasar
Case 6:20-cv-01691-GAP-EJK Document 57 Filed 07/27/21 Page 2 of 2 PageID 273




   Bhagu, and Ranjit K. Chetram, jointly and severally, in the amount of $176,136.09,

   plus prejudgment interest in the amount of $14,329.02, for a total award of

   $190,465.11, for which sum let execution issue.

         5.    After entry of judgment, the Clerk is directed to close the case.

         DONE and ORDERED in Chambers, Orlando, Florida on July 27, 2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                           -2-
